UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1804


CHARTER    COMMUNICATIONS     VI, LLC,   d/b/a   Charter
Communications; INTERLINK COMMUNICATIONS PARTNERS, LLC,
d/b/a Charter Communications,

                Plaintiffs - Appellees,

          v.

MELVIN ELEAZER; MNE BROADCASTING, LLC,

                Defendants – Appellants,

          and

WDRL-TV, INCORPORATED,

                Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, Senior
District Judge. (5:04-cv-01204)


Submitted:   August 31, 2011                 Decided:   September 9, 2011


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne L. Evans, KATZ, KANTOR & PERKINS, Bluefield, West
Virginia, for Appellants.  Adam S. Caldwell, DAVIS WRIGHT
TREMAINE LLP, Washington, D.C.; J. Miles Morgan, ECKERT,
SEAMANS, CHERIN   &   MELLOTT,   Charleston,   West   Virginia,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

              Melvin Eleazer and MNE Broadcasting, LLC, appeal from

the district court’s orders denying their motion to set aside a

default   judgment       and    their   motion   for   a   continuance     in   the

underlying civil action.           We have reviewed the record included

on appeal, as well as the parties’ briefs, and find no error in

the district court’s orders.                Accordingly, we affirm for the

reasons   stated    by    the    district     court.      Charter   Commc’ns    VI,

LLC v. Eleazer, No. 5:04-cv-01204 (S.D. W. Va. Sept. 8, 2009;

June 18, 2010).          We dispense with oral argument because the

facts   and    legal   contentions      are    adequately    presented     in   the

materials     before     the    court   and    argument    would    not   aid   the

decisional process.

                                                                          AFFIRMED




                                         3